Citation Nr: 0413917	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  98-01 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for flu-like symptoms 
as a manifestation of an undiagnosed illness.  

2.  Entitlement to service connection for joint pain as a 
manifestation of an undiagnosed illness.  

3.  Entitlement to service connection for fatigue as a 
manifestation of an undiagnosed illness.  

4.  Entitlement to service connection for hypertension as a 
manifestation of an undiagnosed illness.  

5.  Entitlement to service connection for headaches as a 
manifestation of an undiagnosed illness.  

6.  Entitlement to service connection for an acquired 
psychiatric disorder as a manifestation of an undiagnosed 
illness.  

7.  Entitlement to service connection for weakness as a 
manifestation of an undiagnosed illness.  

8.  Entitlement to service connection for nausea and vomiting 
as manifestations of an undiagnosed illness.  

9.  Entitlement to service connection for diarrhea as a 
manifestation of an undiagnosed illness.  

10.  Entitlement to service connection for liver disease as a 
manifestation of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran had verified active duty service from November 
1990 to May 1991.  He also had periods of unverified Reserve 
service.  Service records reflect that the veteran served in 
Southwest Asia from December 1990 to April 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 RO decision which denied the 
veteran's claims for hypertension, headaches, an acquired 
psychiatric disorder, flu-like symptoms, joint pain, fatigue, 
weakness, nausea, diarrhea and liver disease, all claimed as 
manifestations of an undiagnosed illness(es).  

The Board notes that in January 1998, the veteran submitted a 
notice of disagreement with the October 1997 RO decision, 
specifically noting his disagreement with the issues of 
service connection for flu-like symptoms, joint pain and 
fatigue as manifestations of an undiagnosed illness(es).  A 
statement of the case (SOC) addressing these three issues was 
issued to the veteran and his representative in January 1998.  
In February 1998 on a VA Form 9, the veteran and his 
representative filed a substantive appeal with regard to the 
three issues which were the subject of his earlier notice of 
disagreement.  However, in the February 1998 substantive 
appeal, the veteran's representative noted that the SOC had 
only addressed three of the ten issues decided in the October 
1997 rating decision, and as a result that many issues were 
"missing."  

The RO responded by issuing an SOC in October 1998 which 
addressed the remaining seven issues.  A letter accompanying 
the October 1998 SOC explained that if the veteran did not 
complete the appeal within 60 days, or within the remainder 
of the one-year period from the date of the letter notifying 
him of the appeal, his case would be closed.  See 38 C.F.R. 
§ 20.302(b) (2003); 38 U.S.C.A. § 7105(d)(3) (West 2002); 
Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  A formal 
appeal permits the appellant to consider the reasons for the 
adverse RO decision, as explained in the SOC, and to 
formulate and present specific arguments relating to errors 
of law or fact made by the RO.  38 U.S.C.A. § 7105(d)(3); Roy 
v. Brown 5Vet. App. 554 (1993).  

In February 2000, the veteran's representative submitted 
written argument (VA Form 646) addressing all 10 of the 
veteran's service-connected undiagnosed illness claims.  In 
June 2000, the Board remanded the case noting that since the 
RO had not considered the issue of timeliness of a 
substantive appeal the Board could not do so in the first 
instance without the veteran having the opportunity to 
present evidence and argument on that issue.

Additional service medical records were received at the RO in 
March 2000.  In a May 2002 rating decision, all 10 issues 
pertaining to service connection for manifestations of an 
undiagnosed illness(es) were denied on the merits based on a 
finding that new and material evidence, namely the additional 
service medical records, had been received.  The veteran was 
provided with the laws and regulations pertaining to finality 
and new and material evidence in the June 2003 statement of 
the case.  The veteran has perfected an appeal as to the May 
2002 rating decision pertaining to all 10 issues of service 
connection for manifestations of an undiagnosed illness(es), 
thus such issues are properly before the Board and are ready 
for appellate review.  

While it does not appear that the veteran or his 
representative filed a timely substantive appeal after the RO 
issued its October 1998 statement of the case, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board may waive the timely filing of a substantive 
appeal, even if the veteran has not submitted a request for 
extension of the time period in which to file the substantive 
appeal.  Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (citing 
Rowell v. Principi, 4 Vet. App. 9, 17 (1993)); see also Gomez 
v. Principi, 17 Vet App 369 (2003).  In accordance with the 
Court's holding in Beyrle, the Board waives the filing of a 
timely substantive appeal in this case, because of the 
confusion of the veteran and his representative as to which 
issues had been appealed.

A videoconference hearing was held in September 2003, before 
the Veterans Law Judge signing this document.  The Veterans 
Law Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  

This appeal is REMANDED, in part to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Gulf War.  

2.  The veteran has been diagnosed as having borderline 
hypertension.  

3.  Hypertension to a compensable degree has not been shown

4.  There is no competent evidence linking current 
hypertension to active service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in service, 
and cannot be presumed to have been so incurred.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

2.  An undiagnosed illness manifested by hypertension, was 
not incurred or aggravated in service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1117 (West 2002); 38 C.F.R. § 3.303, 3.317 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) redefines the obligations of VA with 
respect to the duty to assist, including to obtain medical 
opinions where necessary, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO provided this 
notice in a letter dated in April 2002.  

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412, 422 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) (2003) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant did not explicitly contain the 
"fourth element," the letter did tell him to furnish 
information with regard to any person having relevant 
evidence, and advised him that he could furnish private 
records.  This information should have put him on notice to 
submit relevant evidence in his possession. 

VCAA notice was provided after the initial adjudication in 
this case.  In Pelegrini, the majority expressed the view 
that a claimant was entitled to VCAA notice prior to initial 
adjudication of the claim, but declined to specify a remedy 
were adequate notice was not provided prior to initial RO 
adjudication.  Pelegrini v. Principi, at 420-22.  

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA has 
taken the position that Pelegrini is incorrect as it applies 
to cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  .  See Landgraf v. USI Film Products, 511 
U.S. 244 (1994) (holding that a statute may produce a 
prohibited retroactive effect if it "impose[s] new duties 
with respect to transactions already completed" or 
"attaches new legal consequences to events completed before 
its enactment").

In any event, the veteran was not prejudiced by the delayed 
VCAA notice.

The veteran did not report the existence of, or submit, 
additional evidence in response to the VCAA notice.  Even if 
he had submitted additional evidence substantiating his 
claim, he would have received the same benefit as he would 
have received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

VA has complied with its obligation to afford the veteran a 
contemporaneous examination in connection with his claim.  
The claims file contains the results of VA examinations that 
were the product of a review of the claims folder and contain 
all findings needed to evaluate the claim.  VA has also 
obtained all relevant treatment records.  These actions have 
complied with VA's duty to assist the veteran with the 
development of his claim.  38 U.S.C.A. § 5103A (West 2002).  


I.  Factual Background

A review of the veteran's service medical records for his 
period of active duty show no findings referable to 
hypertension.  

Records created in connection with the veteran's service in 
the reserves show that on several occasions in 1994, he had 
diastolic blood pressure readings in excess of 90, and one 
reading of 102.  Other diastolic readings during this period 
were below 90.

In a November 1996 VA Persian Gulf Registry questionnaire, 
the veteran reported that his health was fair following his 
active duty service during the Gulf War.  He described his 
functional impairment as only slight.  He reported several 
recurring physical problems.  

On a January 1997 Persian Gulf questionnaire, the veteran 
related that he became progressively weaker and more ill 
after his return home from Persian Gulf War service.  He 
stated that he had a "flu" that would not go away.  The 
veteran reported symptoms which included chronic fatigue, 
rectal bleeding, diarrhea, sleep difficulties, headaches and 
mood swings.  

Private treatment records dated from July 1994 to January 
1997 essentially reflect that the veteran was treated for 
hypertension, migraine headaches, and depression.  An August 
1995 record notes that the veteran had a closed head injury 
following a motor vehicle accident with post-traumatic 
headaches.  

In a January 1997 lay statement, the veteran's father 
indicated that the veteran did not exhibit signs of illness 
or weakness prior to his service in the Persian Gulf.  The 
veteran's father related that six to eight months after his 
return from service in the Persian Gulf, the veteran's 
physical condition began to change, including complaints of 
headaches, difficulty sleeping, lethargy and frequent 
vomiting and diarrhea.  It was also noted that the veteran 
received professional help for depression and mood swings.  

Records from the veteran's private physician dated from 
August 1995 to January 1997, show that the veteran had 
systolic blood pressure readings from 120 to 160, and 
diastolic readings ranging from 88 to 110.

In a February 1997 lay statement, the veteran's sister 
indicated that since his return from the Persian Gulf, he 
suffered from nausea, migraine headaches, body tremors and 
joint pain.  She wrote that doctors offered no underlying 
cause for the veteran's symptoms.  

In a March 1997 statement, the veteran's former employer 
stated that the veteran was in good health prior to his 
service in the Persian Gulf, but that after his return from 
Southwest Asia, he often had health problems.  

On VA examination for hypertensions in April 1997, the 
veteran reported headaches in the morning, relived by 
acetaminophen with no other specific complaints.  He denied 
any orthopnea, dyspnea or chest pain.  His present 
hypertension had no affect on his daily activities.  Blood 
pressure readings were 140/100 lying down and sitting up and 
140/95, standing up.  No gallops, murmurs or arrhythmias were 
detected.  Physical examination revealed no evidence of 
cardiomegaly.  The diagnosis was borderline hypertension.  

On VA neurology examination in July 1997, the veteran's blood 
pressure was 126/78.  He did not take medication for high 
blood pressure.  


II.  Law

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection for certain 
conditions, such as cardiovascular disease, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R.§  3.303(d) 
(2003).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The pertinent law for undiagnosed illnesses, effective prior 
to March 1, 2002, is that service connection may be 
established for a chronic disability resulting from an 
undiagnosed illness which became manifest either during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more not later than December 31, 2001.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1)(i).  In an interim final rule, VA 
extended the period within which such disabilities must 
become manifest to a compensable degree in order for 
entitlement for compensation to be established to December 
31, 2006.  66 Fed. Reg. 56614-56615 (November 9, 2001).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non- 
medical indicators that are capable of independent 
verification.  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities (rating schedule) for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service 
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

However, compensation shall not be paid under this section: 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).  

Effective March 1, 2002, Congress codified the laws 
pertaining to service connection for undiagnosed illnesses.  
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107- ___ (H.R. 1291) (Dec. 27, 2001). Subsection (a) 
of 38 U.S.C.A. § 1117 is amended to read as follows:

(a)(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest--(A) 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 
percent or more during the presumptive 
period prescribed under subsection (b). 

(2) For purposes of this subsection, the 
term 'qualifying chronic disability' 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following):  (A) An 
undiagnosed illness, (B) A medically 
unexplained chronic multi-symptom illness 
(such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms, (C) Any diagnosed 
illness that the Secretary determines in 
regulations prescribed under subsection 
(d) warrants a presumption of service-
connection.  

Subsection (c)(1) of section 1117 was amended as follows:  

(A) in the matter preceding subparagraph 
(A), by striking 'for an undiagnosed 
illness (or combination of undiagnosed 
illnesses)'; and (B) in subparagraph (A), 
by striking 'for such illness (or 
combination of illnesses)'.  

Section 1117 is further amended by adding 
at the end the following new subsection:

(g) For purposes of this section, signs 
or symptoms that may be a manifestation 
of an undiagnosed illness or a chronic 
multi-symptom illness include the 
following: (1) Fatigue, (2) Unexplained 
rashes or other dermatological signs or 
symptoms, (3) Headache, (4) Muscle pain, 
(5) Joint pain, (6) Neurological signs 
and symptoms, (7) Neuropsychological 
signs or symptoms, (8) Signs or symptoms 
involving the upper or lower respiratory 
system, (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) 
Cardiovascular signs or symptoms, (12) 
Abnormal weight loss, (13) Menstrual 
disorders.  

In addition, 38 U.S.C.A. § 1118(a) was amended by adding at 
the end the following new paragraph:  

(4) For purposes of this section, signs 
or symptoms that may be a manifestation 
of an undiagnosed illness include the 
signs and symptoms listed in section 
1117(g) of this title.  

III.  Analysis

The record shows that the veteran served in the Persian Gulf 
War and is a "Persian Gulf veteran" as that term is defined 
by law for purposes of entitlement to compensation benefits 
for disability due to undiagnosed illness.  38 U.S.C.A. 
§ 1117(e); 38 C.F.R. § 3.317(d).  

Aside from the fact that hypertension is a diagnosis, and 
could not be service connected as an undiagnosed illness, the 
record does not show that hypertension was present during 
service in Southwest Asia, or to a compensable degree during 
the presumptive period after service, as is required by 38 
U.S.C.A. § 1117(a)(1).  In this regard, hypertension is 
present to a compensable degree if manifest by diastolic 
pressure that is predominantly 100 or more, or systolic 
pressure that is predominantly 160 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  

The VA examinations show that two of the four systolic 
readings were 100 or more.  Five of the twelve systolic 
readings reported by the veteran's private physician were in 
excess of 100.  Only one of the systolic readings was in 
excess of 160.  Since hypertension was not present to a 
compensable degree, during the presumptive period, it could 
not be service connected under the provisions of 38 U.S.C.A. 
§ 1117, referable to service connection for undiagnosed 
illness.  

Turning to the question of whether service connection is 
warranted for hypertension on a direct or presumptive basis, 
the Board notes that under Diagnostic Code 7101, hypertension 
is defined as diastolic pressure that is predominantly 90 or 
greater.  The veteran's most recent reported diastolic blood 
pressure readings have been predominantly 90 or more.  Thus 
he meets the criteria for current hypertension.  However, 
there were no reports of elevated blood pressure during 
active service or within one year of separation from active 
service.  There is also no competent evidence linking current 
hypertension to active service.  Therefore, service 
connection is not warranted on a direct or presumptive basis.


ORDER

Entitlement to service connection for hypertension, including 
as a manifestation of an undiagnosed illness is denied.  


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The record shows that the veteran has a current diagnosis of 
major depression and that his complaints of headaches have 
been diagnosed as migraines.  He and lay observers have 
reported symptoms of a psychiatric disability and headaches 
ever since service.  An examination is needed to obtain a 
competent opinion as to whether the current psychiatric 
disability and headaches are related to service.

With regard to the veteran's claims for service connection 
for flu-like symptoms; joint pain; fatigue; weakness; nausea; 
vomiting; diarrhea, and liver disease, all claimed as 
manifestations of an undiagnosed illness(es), the Board notes 
that during the April 1997 VA examination, the veteran 
complained of a variety of complaints.  Objective examination 
was essentially normal with the exception of some tenderness 
to deep palpation in the right lower quadrant.  It was also 
noted that the veteran had a history of elevated liver 
function tests.  It was recommended that the veteran undergo 
a colonoscopy, a complete blood count (CBC), liver function 
test, hepatitis B and C serology and several other laboratory 
tests.  It was noted that by July 1997, the veteran had not 
received the recommended diagnostic procedures.  

Moreover, regarding the veteran's claim for service 
connection for joint pain as a manifestation of an 
undiagnosed illness(es), the Board notes that the veteran has 
not been clinically evaluated for such symptomatology.  In 
pertinent part, the Veterans Claims Assistance Act of 2000 
and the regulations, provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The duty to assist also includes 
conducting a thorough and contemporaneous examination of the 
veteran when such is necessary to make a decision on the 
claim.  Id.  38 U.S.C.A. § 5103 (West 2002).

The veteran is advised that the examinations requested in 
this remand are needed to evaluate his claims, and that his 
failure without good cause to report for examinations could 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2003).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be afforded a 
psychiatric examination in order to 
obtain an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
psychiatric disability had it's onset in 
service; is otherwise related to a 
disease or injury in service; or in the 
case of a psychosis, manifested within 
one year of separation from active 
service.  They examiner should note in 
the examination report or an addendum 
that the claims folder was reviewed, and 
should provide a rationale for the 
opinion.

2.  The veteran should be afforded a 
neurologic examination in order to obtain 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that any current headache or 
migraine disability had it's onset in 
service, or is otherwise related to a 
disease or injury during active service.  
They examiner should note in the 
examination report or an addendum that 
the claims folder was reviewed, and 
should provide a rationale for the 
opinion.

3.  The veteran should be afforded 
appropriate examinations regarding the 
claims of entitlement to service 
connection as manifestations of an 
undiagnosed illness(es).  The claims 
folder must be made available to and be 
reviewed by the examiner prior to the 
examination.  

The examiner should note and detail all 
reported complaints and indicate time 
lost from work for the joint pain, flu-
like symptoms, fatigue, weakness, nausea, 
vomiting, diarrhea, and liver complaints.  
The examiner should provide details about 
the onset, frequency, duration, and 
severity of all complaints and indicate 
what precipitates and what relieves the 
complaints.  The veteran should be 
scheduled to undergo all necessary 
diagnostic testing related to his claimed 
illnesses, including, but not limited to, 
a colonoscopy, CBC, liver function 
studies, and hepatitis serology testing.  

The examiner should determine if there 
are any objective medical indications 
that the veteran is suffering from the 
complaints at issue.  

The examiner should specifically 
determine whether the veteran's complaint 
is attributable to a known diagnostic 
entity.  If not, the examiner should 
specifically state whether he/she is 
unable to ascribe a diagnosis to the 
complaint.  

For those conditions for which there is 
objective evidence of chronic disability 
from an undiagnosed illness or objective 
evidence of medically unexplained chronic 
multi-symptom illness such as chronic 
fatigue syndrome, the examiner should 
note:  

(1) Whether there is affirmative evidence 
that such illness was not incurred during 
active service in the Southwest Asia 
Theatre of operations during the Gulf 
War?  

(2) Whether there is affirmative evidence 
that such illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia Theater of operations 
during the Persian Gulf War and the onset 
of the illness?  

If known diagnoses are present, the 
examiner should opine whether it is at 
least as likely as not that the diagnosed 
disability had its onset in service.  The 
underlined standard of proof should be 
utilized in formulating a response.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  

2.  After completion of the requested 
development, the AMC or RO should review 
the claim's on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished a supplemental statement of the 
case (SSOC).  The SSOC should include 
consideration and a discussion of 38 
C.F.R. § 3.655 if the veteran fails to 
appear for a scheduled examination.  In 
such case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  The case should 
be returned to the Board if otherwise in 
order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



